Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest implementing a delaying the release of a new software component version, upon determining contributors that committed to previous projects used to update previous component release versions, stored in a repository containing historical dataset of release events corresponding to the previous projects that correspond to updating and releasing the previous component versions, using a baseline behavior model of the a previous project that was previously released or historical data of the contributors of the previously software release and committed to the current project/release and utilizing the historical data stored in the repository, storing the components, and using a baseline behavior model to determine if the current component version profile matches with an abnormal risk profile of a previous project released, indicating an unusual risk, which cause the delay of the new software project component release, in the specific manner and combinations recited in claims 1-23.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Gates et al (US 9,800,590), which teaches performing threat detection by monitoring software version updates using a behavioral model;
(ii) 	US PG Pub Sharma (US 2013/0311968), which discloses predicting risks pertaining to software releases by comparing data corresponding to previous software development events;
(iii) 	NPL document "Populating a Release History Database from Version Control and Bug Tracking Systems" – Fischer et al, ICSM, 09/2013; and
(iv) 	NPL document "How is a Committer Expected to Behave" –Jorge Leitao, Software Engineering Stack Exchange, 01/2014.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of implementing a delaying the release of a new software component version, upon determining contributors that committed to previous projects used to update previous component release versions, stored in a repository containing historical dataset of release events corresponding to the previous projects that correspond to updating and releasing the previous component versions, using a baseline behavior model of the a previous project that was previously released or historical data of the contributors of the previously software release and committed to the current project/release and utilizing the historical data stored in the repository, storing the components, and using a baseline behavior model to determine if the current component version profile matches with an abnormal risk profile of a previous project released, indicating an unusual risk, which cause the delay of the new software project component release, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220603